Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 02, 2016

The Court of Appeals hereby passes the following order:

A17D0024. ANNARESE ASHFORD et al. v. WILMINGTON SAVINGS FUND
    SOCIETY, FSB d/b/a CHRISTIANA TRUST.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, the defendants appealed to the superior court, which entered a writ
of possession in favor of the plaintiff in an order entered on May 10, 2016. On
August 10, 2016, defendant Annarese Ashford filed the instant application for
discretionary appeal in this Court.1 We lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448
SE2d 192) (1994). The underlying subject matter here is a dispossessory judgment.
Under OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.


      1
         Ashford, a non-lawyer, is the only defendant who signed the application. She
thus is the sole applicant because, as a non-attorney, she may not file an appeal on
behalf of her co-defendant. See Aniebue v. Jaguar Credit Corp., 308 Ga. App. 1, 1,
n. 1 (708 SE2d 4) (2011). We note that the arguments raised in Ashford’s application
appear to be only marginally related, if at all, to the order she seeks to appeal.
Nevertheless, the only trial court order Ashford submitted with her application is the
superior court’s May 10 order, which we therefore deem to be the order she seeks
permission to appeal. See Court of Appeals Rule 31 (e) (“Discretionary applications
must contain a stamped ‘filed’ copy of the trial court’s order or judgment from which
the appeal is sought.”).
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Ashford’s August 10
application for discretionary appeal is untimely, as it was filed 92 days after the
superior court’s order entering a writ of possession. Accordingly, we lack jurisdiction
to review this application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.